Citation Nr: 0800413	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  07-01 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's spouse




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
August 1967 to August 1969, to include combat duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript is 
associated with the claims file.  At this hearing, the 
veteran withdrew his claim regarding entitlement to an 
initial disability evaluation in excess of 10 percent for 
tinnitus, and the claim is no longer in appellate status.  

FINDINGS OF FACT

1.  The veteran's PTSD is productive of panic attacks, and is 
characterized by mood disturbed by anger, crowd avoidance, 
and hypervigilance; the veteran has reduced reliability and 
productivity as a result of his occupational and social 
impairment; there is no evidence of psychotic manifestations, 
and the veteran is not violent or aggressive with insight, 
judgment, hygiene, and memory all within normal limits.  

2.  Objective audiological findings confirm that the veteran 
has level III hearing in his left ear and level IV hearing in 
his right ear.  There is no evidence of an exceptional 
pattern of hearing loss.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for 
PTSD, but no more than 50 percent, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & supp. 2007); 
38 C.F.R. §§  3.102, 3.159, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for a disability evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.85, 4.87a, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The veteran in this case received 
notification in June 2005, prior to the rating which is the 
subject of this appeal, and was notified of the need to show 
that his bilateral hearing loss had increased in severity as 
well as what was required to establish service connection for 
PTSD.  While the veteran did not receive specific 
notification of a need to show that his PTSD had worsened 
upon filing his notice of disagreement with the established 
rating, he was subsequently informed as to how VA determines 
disability ratings, and showed an actual knowledge of the 
need to show his condition was of greater severity by 
alleging that his condition was more debilitating than what 
was currently rated.  Additionally, the veteran received 
notice of the rating criteria utilized in evaluating PTSD and 
his case was re-adjudicated with the issuance of a statement 
of the case, curing any defect as to notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006); Dalton v. Nicholson, 21 
Vet. App. 23, 31 (2007).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  The veteran was notified of the information and 
evidence needed to substantiate and complete his claims.  The 
veteran was specifically informed as to what evidence he was 
to provide and to what evidence VA would attempt to obtain on 
his behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims be granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  VA did not, however, provide such 
notice to the veteran prior to the RO decision that is the 
subject of this appeal.  However, the RO cured this defect by 
a re-adjudication of the claims in a subsequently issued 
statement of the case.  See Prickett, supra (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of an 
SOC to cure timing of notification defect).  

To the extent that the timing deficiency with regard to the 
Dingess requirements raises a presumption of prejudice, 
besides the re-adjudication of the claims after Dingess 
notice was provided as noted above, such defect would not 
have operated to alter the outcome in the instant case where 
the preponderance of the evidence supports a partial grant of 
a 50 percent evaluation for PTSD; however, is against a 
finding of hearing loss of greater severity or of PTSD at an 
evaluation in excess of 50 percent.  That is, the timing 
defect did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice and thus, 
the presumption of prejudice is rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  The service medical records and numerous clinical 
records are available.  The veteran was afforded VA 
psychiatric and audiological examinations in conjunction with 
these claims, which provided opinions that are acceptable for 
rating purposes.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Increased Rating (General)

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim arising from an initial grant of service 
connection, it is not the present levels of disability which 
are of primary importance.  Rather, the entire period, (from 
the filing of the claim forward) is to be considered to 
ensure that consideration is given to the possibility of 
"staged ratings"; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  A "staged rating" 
would also appropriate in claims which do not arise from an 
initial grant of service connection, but, have different 
levels of severity throughout the appeal period (from filing 
of the claim forward).  See Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-Increased Rating (PTSD)

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 
percent.  The veteran is currently assigned a 30 percent 
disability rating.  This evaluation is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 61 to 70 indicates some 
mild symptoms, (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. A GAF from 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers). DSM-IV, at 32; 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis-PTSD

The veteran was granted service connection for PTSD in a 
September 2005 rating decision which established a 30 percent 
disability rating.  The veteran takes exception to this 
contending, in essence, that his disability is of a greater 
severity than that contemplated by the current evaluation.  

The veteran served as a combat infantryman during the Vietnam 
War, and is currently bothered by intrusive memories of the 
traumas involved in that service.  Specifically, the veteran 
reported in his June 2007 Travel Board Hearing, that he 
experiences nearly daily attacks of panic and anxiety, and 
that his memories from his combat service are significantly 
troublesome for him.  

The veteran was afforded a VA psychiatric examination in July 
2005, which noted difficulty in sleeping, avoidance behavior, 
irritability, anger outbursts, and hypervigilance, with a 
vague history of suicidal ideation without a specific plan or 
intent.  At the time of the examination, the veteran 
expressed that he had not had suicidal thoughts since several 
years prior to 2005 and a GAF score of 60 was assessed.  The 
veteran was found to have intact insight and judgment, intact 
recent and remote memory, and he did not express 
hallucinatory behavior.  Mood was mildly anxious with a 
constricted affect, and hygiene was noted to be good.  The 
veteran reported that he has problems with controlling anger, 
and stated that he has had increased difficulty with his 
symptoms due to ongoing American involvement in the conflicts 
in Iraq and Afghanistan.  He reported that as a private 
business owner, he sometimes has difficulty dealing with 
customers and does not like confrontations.  This was 
confirmed in his June 2007 hearing, where he testified that 
he often acts non-diplomatically to customers whom he 
perceives to be rude.  

Regarding personal relationships, the veteran states to have 
few friends but several acquaintances, and he has been 
married to his current wife for almost 40 years.  The veteran 
works as an owner of a mechanic shop, and has taken 
recreational trips, including a cruise with his wife.  The 
veteran reported that he eats out in restaurants; however, he 
does not like to be in crowded areas and will seek a table 
assignment where he doesn't have to look at other people.  
The veteran and his wife have visited amusement parks for 
recreation, but often the crowds are problematic for the 
veteran, and will force him to withdraw.  He has stated that 
the only crowd he is able to tolerate is his PTSD support 
group which he attends on an outpatient basis.   

Based upon the presentation of the veteran's symptoms, the 
Board notes that there are present complaints of panic 
attacks along with noted disturbances of mood.  Specifically, 
the veteran's hyperarousal and anger issues have had an 
effect on his relationships with his wife and his customers.  
The veteran reported that as he owns his own business, he is 
able to remove himself from stressful situations and take off 
work without adverse repercussions; however, it is noted that 
such periodic inability to work is indeed an occupational 
impairment which would by default impact reliability and 
productivity.  Given the totality of these symptoms, the 
Board concludes that the criteria for a 50 percent evaluation 
have been met and will grant the claim for an increase to 
that extent.
Regarding entitlement to a rating greater than 50 percent, 
the Board notes that the veteran is not deficient in most 
areas, in that he is able to maintain a healthy relationship 
with his wife and is competent to run and manage a business.  
There is no evidence of illogical speech or significant 
memory impairment, and the veteran does not have problems 
with hygiene or have a history of violent or aggressive 
behavior.  The Board notes that the veteran's spouse 
mentioned that the veteran used to carry a firearm, and 
carried it with him when his house was burglarized; however, 
there is no indication that the veteran has a history of any 
illegal behavior or violent aggression as a result of his 
PTSD.  The veteran has no history of psychiatric 
hospitalization, attends group therapy regularly, and has 
never displayed psychotic manifestations.  Thus, the Board 
concludes that a 50 percent evaluation is most appropriate 
throughout the entire appellate period.  

Additionally, the Board notes that even though the veteran 
must occasionally remove himself from work early, there is no 
documentation of interference with employment which would 
rise to a marked level, and the veteran has also not required 
any hospitalization for his psychiatric condition.  As such, 
the disability picture presented by the PTSD is not so unique 
so as to require a remand for referral to the Director of 
VA's Compensation and Pension Service for extraschedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 
339 (1996).

Analysis-Hearing Loss

The veteran was granted service connection for bilateral 
hearing loss in December 1970, and he was given a 
noncompensable evaluation.  Since this time, he has asserted 
that his bilateral hearing loss has grown in severity so as 
to warrant compensation.  In a September 2005 rating 
decision, based on the results of a July 2005 audiological 
examination, the veteran's disability rating was increased to 
10 percent.  He contends, in essence, that the 10 percent 
rating does not accurately capture the severity of his 
disability, and that he should be entitled to a higher level 
of compensation.  

The Board notes that there is a September 2004 VA clinical 
audiology report of record which assessed the severity of the 
veteran's hearing loss for the purposes of determining the 
need for an amplification device.  The associated hearing 
test did not make use of the Maryland CNC speech 
discrimination test and thus, cannot be used in determining 
the severity of current bilateral hearing loss.  See 
38 C.F.R. § 4.85.  

The results of the July 2005 VA examination noted pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
40
70
90
56
LEFT
25
35
55
55
43

Speech audiometry revealed speech recognition ability 
(Maryland CNC) of 80  percent in the right ear and 80 percent 
in the left ear.
  
Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Applicable regulations also include a rating for what is 
categorized as "exceptional" hearing loss; however, the 
evidence of record does not support a finding of 
"exceptional" hearing loss in the current case.  
Specifically, the regulatorily defined "exceptional" 
patterns (puretone threshold at 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, or when the puretone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz) are not found in this case.  See 38 C.F.R. 
§ 4.86. 

As "exceptional" hearing loss does not exist, it is 
necessary to apply the criteria found in 38 C.F.R. 4.87 at 
Table VI to the veteran's audiological examinations.  In so 
doing, the veteran's results yield a numerical designation of 
IV for the right ear (between 50 and 57 average puretone 
decibel hearing loss, with between 76 and 82 percent speech 
discrimination), and a numerical designation of III for the 
left ear (between 42 and 49 average puretone decibel hearing 
loss, with between 76 and 82 percent speech discrimination).  
Entering the category designations for each ear into Table 
VII results in a 10 percent disability evaluation.  Based on 
this, the Board finds that the veteran's current rating is 
correct, and an increase in evaluation is not warranted at 
this time.  

Furthermore, the Board notes that as with the veteran's PTSD, 
there is no indication of significant interference with 
employment or a need for frequent hospitalization so as to 
require a remand for referral to the Director of VA's 
Compensation and Pension Service for consideration of an 
extraschedular evaluation.  See Bagwell, supra.  


ORDER

Entitlement to an initial 50 percent evaluation for PTSD is 
granted, subject to the laws and regulations applicable to 
the payment of monetary benefits.  

Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss is denied.  

____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


